Citation Nr: 1008003	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  04-11 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability for the period from November 1, 2002, to 
February 19, 2003.

2.  Entitlement to ratings in excess of 10 percent for 
arthritis of the left knee and in excess of 10 percent for 
instability of the left knee for the period from February 20, 
2003, to October 6, 2006.

3.  Entitlement to ratings in excess of 30 percent for 
limitation of motion of the left knee and in excess of 10 
percent for instability of the left knee for the period since 
October 7, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, J.S., and S.C.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967, and from July 1974 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied an 
increased rating for the Veteran's left knee disability, then 
rated as 10 percent disabling.  A September 2003 rating 
decision granted a separate 10 percent disability rating for 
based upon left knee instability.  A June 2007 rating 
decision increased the rating to 30 percent based on 
limitation of motion and continued the 10 percent rating for 
instability. 

In May 2006, the Veteran testified before the Board at a 
hearing that was held at the RO.  A transcript of the hearing 
is in the record.  At the hearing, the Veteran raised new 
claims of entitlement to service connection for his back, 
hips, and right knee, each claimed as secondary to his 
service-connected left knee disability.  He also raised a new 
claim for an increased rating for his bilateral hearing loss.  
The Board refers those claims to the RO for appropriate 
action.

In July 2006 and March 2008, the case was remanded for 
further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).
FINDINGS OF FACT

1.  From November 1, 2002, to February 19, 2003, the 
Veteran's left knee disability was manifested by complaints 
of knee pain and restricted mobility requiring assistive 
devices for ambulation; X-ray evidence of degenerative joint 
arthritis; normal left knee extension; and limitation of 
flexion to 90 degrees with pain.  Slight recurrent 
subluxation or lateral instability was not demonstrated.

2.  From February 20, 2003, to October 6, 2006, the Veteran's 
left knee disability was manifested by complaints of knee 
pain, restricted mobility requiring assistive devices for 
ambulation, weakness, stiffness, instability, fatigability, 
and lack of endurance; X-ray evidence of degenerative joint 
arthritis; left knee extension to 10 degrees; limitation of 
flexion to 115 degrees; and nor more than slight instability.

3.  Effective October 7, 2006, the Veteran's left knee 
disability was manifested by complaints of knee pain, 
restricted mobility requiring assistive devices for 
ambulation, weakness, stiffness, instability, fatigability, 
locking, and lack of endurance; X-ray evidence of 
degenerative joint arthritis; left knee extension to 20 
degrees; limitation of flexion to 85 degrees; and no more 
than slight instability.


CONCLUSIONS OF LAW

1.  From November 1, 2002, to February 19, 2003, the criteria 
for a rating higher than 10 percent for a left knee 
disability were not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2009).

2.  From February 20, 2003, to October 6, 2006, the criteria 
for a rating higher than 10 percent for left knee arthritis 
have not been met and the criteria for a rating higher than 
10 percent for a left knee disability based on instability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2009).

3.  Effective October 7, 2006, the criteria for a rating 
higher than 30 percent for a left knee disability based on 
limitation of motion have not been met and the criteria for a 
rating higher than 10 percent for a left knee disability 
based on instability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2002, August 2003, 
August 2006, October 2006, and April 2008; rating decisions 
in February 2003, September 2003, and June 2007; a statement 
of the case in April 2004; and a supplemental statement of 
the case in June 2007.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claims herein decided, evidence considered, pertinent laws 
and regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

General Rating Principles

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, the provisions 
regarding pyramiding do not preclude the assignment of 
separate ratings for separate and distinct symptomatology 
where none of the symptomatology justifying an rating under 
one diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an rating under another diagnostic 
code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Traumatic arthritis is evaluated pursuant to the criteria 
found in Diagnostic Code 5010 of the Schedule, which directs 
the examiner to evaluate traumatic arthritis pursuant to the 
criteria for degenerative arthritis found in Diagnostic Code 
5003.  38 C.F.R. § 4.71a.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is warranted with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, and a 20 percent rating is warranted with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  38 C.F.R. § 4.71a.  A separate 
rating may be assigned for limitation of flexion or for 
limitation of extension if a compensable rating is warranted 
under both sets of criteria.

Under Diagnostic Code 5260, the criterion for a 
noncompensable rating will be assigned for limitation of 
flexion of the knee to 60 degrees; a 10 percent rating will 
be assigned for limitation of flexion of the knee to 45 
degrees; a 20 percent rating will be assigned for limitation 
of flexion of the knee to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the knee to 15 
degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees is rated noncompensably (zero percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Also instability of the knee is rated under Diagnostic Code 
5257.  A 10 percent rating is assigned for slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is assigned for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a.

November 1, 2002, to February 19, 2003

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for a left knee disability for the 
period from November 1, 2002, to February 19, 2003.  The RO 
originally granted service connection for residuals of a left 
knee injury with chondromalacia patella by a rating decision 
in October 1979, and assigned a 10 percent disability rating 
under Diagnostic Code 5010, effective July 1979.  

In November 2002, the Veteran submitted the current claim for 
an increased rating for his left knee disability.  He claimed 
that his disability had worsened and his knee was constantly 
painful.  He also complained of restricted mobility requiring 
the assistance of a cane or an electric scooter. 

On VA examination in January 2003, the Veteran complained of 
constant pain in the left knee.  He treated the pain with 
medication.  The Veteran described the intensity of the pain 
as 4 to 5 out of 10, with flare-ups in pain to 8 out of 10 on 
overuse or cold weather.  He denied the use of a brace, but 
he reported using a cane for ambulation.  The examiner noted 
that the Veteran had been given an electrical wheelchair for 
long distances and that he was morbidly obese.  X-rays of the 
knee revealed normal joint spaces with cortical 
irregularities with prominence of the anterior tibial 
tubercle, and minimal degenerative joint arthritis.  Flexion 
and extension were from 0 to 90 degrees with pain.  There was 
no additional loss of motion due to fatigue, weakness, or 
incoordination.  There was no swelling or effusion.  

From November 1, 2002, to February 19, 2003, the Veteran's 
residuals of a left knee injury with chondromalacia patella 
and arthritis, were rated 10 percent disabling under 
Diagnostic Code 5010.

From November 1, 2002, to February 19, 2003, left knee 
flexion was limited at most to 90 degrees with pain.  As 
flexion was not limited to 30 degrees, the criteria for an 
increased rating of 20 percent under Diagnostic Code 5260 
were not met, even considering functional loss due to pain 
and painful movement.  There was no additional loss of motion 
due to fatigue, weakness, or incoordination.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As extension was to zero degrees, the criterion, extension 
limited to 10 degrees, for a separate rating under Diagnostic 
5261 was not demonstrated, even considering functional loss 
due to pain and painful movement.  With any pain, extension 
was still not limited such that the criteria for a 
compensable rating for limitation of extension were met.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Additionally, from November 1, 2002, to February 19, 2003, 
there is no objective evidence of, nor does the Veteran 
claim, subluxation or lateral instability of the left knee.  
Accordingly, in the absence of evidence of recurrent 
subluxation or lateral instability, a separate rating under 
Diagnostic Code 5257 is not warranted.  The evidence also 
does not show an ankylosis, semilunar cartilage disability, 
tibia or fibula impairment, or genu recurvatum that would 
warrant any increased rating.  38 C.F.R. § 4.71a.

Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 10 
percent for a left knee disability from November 1, 2002, to 
February 19, 2003, and the claim must be denied.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


February 20, 2003, to October 6, 2006

A September 2003 rating decision continued the Veteran's left 
knee disability rating for arthritis as 10 percent disabling 
under Diagnostic Code 5010, and assigned a separate 10 
percent disability rating for instability of the left knee 
under Diagnostic Code 5257, effective February 20, 2003.  The 
Veteran claims entitlement to ratings in excess of 10 percent 
for arthritis and 10 percent for instability of the left 
knee, from February 20, 2003, to October 6, 2006.

May 2003 X-rays of the knees revealed bilateral degenerative 
joint disease.  On VA joints examination in August 2003, the 
Veteran complained of pain, weakness, stiffness, instability, 
fatigability, and lack of endurance.  He reported daily 
flare-ups of pain of 7 out of 10.  He treated the pain with 
medication.  He denied episodes of dislocation or 
sublaxation.  On examination, the Veteran's gait was 
antalgic, favoring the left lower extremity.  He used a cane 
for ambulation.  There was diffuse tenderness of the left 
knee with crepitation.  Flexion was to 120 degrees, extension 
was normal at 0 degrees.  The left knee was stable.  
Lachman's test found 2 millmters of motion.  Anterior drawer 
test found  2 millimeters of motion.  McMurray's test was 
negative.  There was weakened movement, easy fatigability, 
and lack of coordination after repetitive movements.  The 
examiner found that there was a 20 percent magnification of 
pain on flare-ups and 20 percent reduction in the range of 
motion after repetitive movements.

On VA general examination in August 2003, the examiner 
described the Veteran as obese with a gait disturbance.  The 
Veteran used a cane and limped favoring the left lower 
extremity.  Extension of the left knee was to 10 degrees, 
flexion was to 115 degrees.  Muscle strength was 4+/5, with 
no muscle atrophy.

On VA joints examination in March 2004, the Veteran 
complained of daily left knee pain.  The Veteran used 
ambulation assistive devices, to include a motorized scooter 
and two canes.  The examiner noted that a recent right foot 
fracture further impaired his mobility.  On examination, 
there was diffuse tenderness on palpitation on the joint line 
around the patella on the back of the knee.  Flexion was to 
130 degrees, bilaterally.  Lachman's, anterior drawer, and 
posterior drawer tests were negative.  The knees were stable 
with varus and valgus stress.  There was mild fatigability.  
Strength was 5/5.  X-rays showed mild arthritis.  

A March 2004 VA aid and attendance examination found the 
Veteran walking with a cane in both arms and a brace due to a 
broken foot.  Left knee flexion was 100 degrees.  Extension 
was 0 degrees.  There was no effusion.  There were no 
deformities.  He used a cane at home and a motorized scooter 
outside to walk more than 100 yards.  He complained of pain 
in his knees.  X-ray of the left knee showed a normal knee 
and patella with no signs of effusion or arthritis.  The 
examiner diagnosed arthritis of the knees.

At the May 2006 hearing, the Veteran complained of knee pain 
aggravated by movement and weather changes.  He stated that 
his knee swelled at times.  He testified that his knee gave 
way and caused him to fall.  He required a cane to ambulate.  
In statements and in testimony, the Veteran's spouse reported 
that the Veteran's left knee disability had worsened over the 
years.  

On VA general examination in August 2003, extension of the 
left knee was to 10 degrees.  As extension was to 10 degrees, 
and there is no objective evidence of limitation of extension 
to 15 degrees, the criterion for an increased disability 
rating of 20 percent under Diagnostic 5261 was not 
demonstrated, even considering functional loss due to pain 
and painful movement.  While the examiner noted a 20 percent 
reduction in motion due to pain after repetitive motion, the 
evidence does not show that level of increase would result in 
the Veteran being limited to 15 degrees extension, as 
required by the criteria for a higher rating.  His limitation 
would be only to 12 degrees with that additional limitation 
of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds 
that a rating greater than 10 percent for limitation of 
extension is not warranted.  In addition, ratings based on 
limitation of motion cannot be combined with ratings based on 
arthritis, so no additional rating due to arthritis is 
warranted.

From February 20, 2003, to October 6, 2006, left knee flexion 
was limited at most to 110 degrees with pain, on a range from 
0 to 140 degrees.  As flexion was not limited to 45 degrees, 
the criterion for a separate rating under Diagnostic Code 
5260 was not demonstrated, even considering functional loss 
due to pain and painful movement.  If the May 2003 limitation 
of 120 degrees, with 20 percent additional limitation on 
flare-up is considered, the limitation still is not to 45 
degrees such that a separate compensable rating for 
limitation of flexion would be warranted.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to instability of the knee, the record does not 
reflect that the Veteran has recurrent subluxation of the 
left knee.  On May 2004 VA examination, the Lachman's, 
anterior drawer, and posterior drawer tests were negative.  
The knees were stable with varus and valgus stress.  However, 
the evidence shows that the Veteran's gait was antalgic 
favoring the left lower extremity.  He required assistive 
devices, to include a cane, for ambulation.  On VA exmiantion 
in August 2003, Lachman's and anterior drawer tests found  2 
millimters of motion.  At the May 2006 hearing, the Veteran 
testified that his knee gave way and caused him to fall.  
Therefore, the Board concurs that instability was shown to be  
present within the Veteran's medical record, and the Veteran 
met the criteria for slight instability under Diagnostic Code 
5257.  However, a higher rating of 20 percent is not 
warranted because a moderate level of instability was not 
demonstrated.  The evidence showed only 2 millimeters of 
motion on objective testings, which would be no more than 
slight.  Thus, the Board concludes that from February 20, 
2003, to October 6, 2006, the level of impairment due to 
instability of the left knee more closely approximates the 
criteria for slight disability.

Therefore, the Board finds that preponderance of the evidence 
is against disability ratings higher than 10 percent for 
arthritis and 10 percent for instability of the left knee 
from February 20, 2003, to October 6, 2006.  Therefore, the 
claim for incresae is denied.  38 U.S.C.A. 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

October 7, 2006, to Present

A June 2007 rating decision increased the Veteran's rating 
for limitation of extension of the left knee to 30 percent 
under Diagnostic Code 5261, effective October 7, 2006.  The 
Veteran contends that he is entitled to ratings in excess of 
30 percent for limitation of motion and 10 percent for 
instability of the left knee for the period since October 7, 
2006.

On VA examination in October 2006, the Veteran complained of 
left knee pain, weakness, stiffness, swelling, locking, 
fatigability, and lack of endurance.  He denied giving way or 
left knee instability, or episodes of dislocation or 
recurrent sublaxation.  He related increased flare-ups in 
pain to 10 out of 10.  Treatment consisted of a morphine 
patch and physical therapy.  At the time of the examination, 
the Veteran was unemployed.  He had been previously employed 
as a shop teacher and was unable to work because he needed a 
new degree.  The examiner opined that the service-connected 
left knee condition affected the Veteran occupationally and 
in his ability to drive or engage in recreational activities.  
The Veteran was also limited in his ability to stand or walk.  
His gait was abnormal and he walked with the assistance of a 
cane or relied on a motor scooter.  X-rays revealed 
degenerative changes with joint space narrowing, medial 
greater than lateral.  Range of motion was from 15 degrees to 
90 degrees, with pain.  After repetitive motion range of 
motion was reduced by 5 degrees on flexion and extension, 
from 20 to 85 degrees.  The examiner also noted weakened 
movement and fatigability with use, but no incoordination 
within the joint.  There was no ankylosis.  There was no 
instability and Lachman and McMurray tests were negative.  

The evidence of record during this time period shows that 
left knee extension was limited at most to 20 degrees with 
pain.  There is no objective evidence of limitation of 
extension to 30 degrees, the criterion for an increased 
disability rating of 40 percent under Diagnostic 5261, even 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Therefore, the Board finds that a rating greater 
than 30 percent is not warranted for limitation of extension.

Flexion was at most limited to 85 degrees with pain.  As 
limitation of flexion to 45 degrees was not shown, the 
criterion for a separate rating under Diagnostic Code 5260 is 
not demonstrated, even considering functional loss due to 
pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the Veteran's left knee instability, on VA 
examination in October 2006 the Veteran denied giving way or 
left knee instability, or episodes of dislocation or 
recurrent sublaxation.  On examination, the examiner found no 
evidence of instability, and Lachman and McMurray tests were 
negative.  However, the Veteran had testified that his left 
knee gave way and cause him to fall and on examination he 
reported locking of the left knee.  Additionally, the VA 
examiner noted that the Veteran's gait was abnormal and he 
walked with the assistance of a cane or relied on a motor 
scooter.  The record shows that no more than slight 
instability.  Therefore, a rating higher than 10 percent 
based on instability is not warranted under Diagnostic Code 
5257.  The evidence during this time period does not support 
a finding of moderate recurrent subluxation or lateral 
instability.

The Board finds that the preponderance of the evidence is 
against the claim for disability ratings higher than 30 
percent for limitation of motion, and 10 percent for 
instability of the left knee for the period since October 7, 
2006.  Therefore, the claim for increase is denied.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Ratings

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disabilities are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's left knee 
disability reasonably describe the Veteran's disability level 
and symptomatology, and provide for higher ratings for 
additional or more severe symptoms, which have not been 
shown.  Therefore, the Board finds that the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular ratings are adequate.  Consequently, 
referral for extraschedular consideration is not warranted 
under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent for a left knee disability 
for the period from November 1, 2002, to February 19, 2003, 
is denied.

Ratings in excess of 10 percent for arthritis of the left 
knee and in excess of 10 percent for instability of the left 
knee for the period from February 20, 2003, to October 6, 
2006, are denied.

Ratings in excess of 30 percent for limitation of motion of 
the left knee, and in excess of 10 percent for instability of 
the left knee for the period since October 7, 2006, are 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


